3 N.Y.3d 686 (2004)
QUANTUM CORPORATE FUNDING, LTD., Respondent,
v.
WESTWAY INDUSTRIES, INC., Defendant, and
UNITED STATES FIDELITY AND GUARANTY COMPANY, Appellant.
Court of Appeals of the State of New York.
Submitted August 2, 2004.
Decided September 2, 2004.
Motion by Surety Association of America for leave to appear amicus curiae on the appeal herein granted to the extent that the proposed brief is accepted as filed. Twenty copies of a brief may be filed and three copies served within 10 days.